Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 9, 16, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 4, 5, 9, 16, and 20
All claims dependent on the above noted claims fail to further clarify and support the limitation of a delta function and thereby are rejected likewise. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the limitation that “each one of the single stained compensation controls includes one of” a plurality of materials is unclear.  The wording is confusing since the limitation says “each one of the single stained… includes one of…” thereby raising questions as to if each single stained compensation control includes the same one of materials selected from the list, if they all contain independent and different one of elements from the list or if only one of the single stained compensation controls must include one of the elements from the list.  Clarification is required. 
With respect to claims 10, 15-18, the limitation “a spectral spillover matrix” in claim 10 and “initial spectral spillover matrix” in claims 15-18 lack antecedent basis.  Claim 10 discloses a reference matrix and an adjusted 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai U.S. Patent #8,581,210.
With respect to claim 1 and 10, Sakai discloses fluorescence intensity compensation comprising:
Generating an initial spillover matrix/ reference matrix by using a plurality of single stained compensation controls (Col.2, l 2-5, spillover matrix, Col.3, l 1-5, “labeled with only one of the fluorochromes”, initial spillover matrix = fluorescence intensity of each fluorochrome)
Running a sample through the flow cytometer (Col.5, l 29-37)
Generating a measured sample event vector by measuring fluorescence of a plurality of cells passing through the flow cytometer (Col.3, l 48-59)
Generating a compensated sample event / unmixed sample event vector by using the initial spillover matrix and the measured sample event vector (Col.5, l 48-50, Col.6, l 42-67)
Generating an adjusted spillover matrix by finely adjusting the initial spillover matrix (Col.3, l 28-46, adjusted spillover matrix includes fluorescence intensity of each fluorochrome and the autofluorescence intensity, Col.8, l 54-67)

With respect to claims 2-9 and 11-20, Sakai discloses all of the limitations as applied to claim 1 above.  In addition, Sakai discloses:
Calculating a re-compensated event vector by using the adjusted spillover matrix and the measured sample event vector (Col.9-Col.10, adjusted spillover matrix = equation 6, Col.8, l 7-10, solving for ak = recompenstated event vector)
The compensated sample event vector equals the measured sample event vector linearly multiplied times an inverse of the initial spillover matrix (Col.1, l 59-Col.2, l 6)
Generating an adjusted spillover matrix comprises adding a delta matrix to the initial spillover matrix (Col.10, equation 12)
The delta matrix includes one or more values for finely adjusting the initial spillover matrix where the delta matrix has the same dimensions as the initial spillover matrix (both are MxM, values to adjust the initial spillover matrix = b)
The initial spillover matrix includes dimensions of NxN, wherein N is a number of single stained compensation controls (Col.7, l 41-44, initial spillover matrix is M x M with M = number of fluorochromes)
Each of the stained compensation controls includes one of FiTC, PE, PerCP, PE-Cy7, APC, or APC-Cy7 (Col.5, l 18-21)
Wherein the measured sample event vector includes N values and the compensated sample even has N values (All have N values, equation 1, equation 2)
The recompensated event vector equals the measured sample event vector multipled times an inverse of the sum of the intial spillover matrix and a delta matrix (Col.2, l 2-9, Col.10, equation 2)
The number of variables in the unmixed sample event vector is less than the number of variables in the measured sample event vector (equation 1 versus equation 2)
Solving for the unmixed sample event vector comprises using a least square algorithm on the measured sample even and reference matrix (Col.8, l 51- Col.10 l 52)

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donnenberg U.S. Pub 2010/0256943 discloses a configuration of initial control parameters for photodetectors
Adalsteinsson U.S. Patent #9,953,209 discloses method for single cell identification 
Ren U.S. Patent #10,876,953 discloses a method for label selection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/REBECCA C BRYANT/Examiner, Art Unit 2877